Title: To Thomas Jefferson from Levi Lincoln, 28 June 1802
From: Lincoln, Levi
To: Jefferson, Thomas


            SirWashington June 28. 1802—
            Deeming it of importance that you should know, as fully as possible, the state of the public mind; and the feelings, and opinions of the people, which you are obliged to meet, and to manage, especially, in that difficult part of the Country, of which I am an inhabitant, I have thought proper to submit to your inspection the inclosed letters— They prove, what I am sure has taken or will soon take, place, in that part of the Country. I trust wickedness & falshoods have had their time, or that their reign are drawing towards a close—Cutts writes me that republicans are highly pleased with the proceedings of the administration in his quarter, and not a doubt is entertained of the propriety or expediency of the measures adopted by the last Congress, and that federalism is certainly lossing ground in that part of the Country—
            Genl. Dearborn & myself endeavoured to prepare a list of names this morning, for commissioners for Massachusetts, to submit to your consideration—As soon as we have done the best we can do, we will write on you with it —
            With sentiments of the highest esteem I am Sir most respectfully your Obt Sevt
            Levi Lincoln
          